Name: 2012/482/EU: Commission Implementing Decision of 20Ã August 2012 amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China (notified under document C(2012) 5753) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  animal product;  health;  trade;  tariff policy;  trade policy;  international trade
 Date Published: 2012-08-22

 22.8.2012 EN Official Journal of the European Union L 226/5 COMMISSION IMPLEMENTING DECISION of 20 August 2012 amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China (notified under document C(2012) 5753) (Text with EEA relevance) (2012/482/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(6) thereof, Whereas: (1) Commission Decision 2002/994/EC of 20 December 2002 concerning certain protective measures with regard to the products of animal origin imported from China (2) applies to all products of animal origin imported from China and intended for human consumption or for animal feed. (2) Under Article 3 of that Decision, Member States are to authorise imports of products listed in Part II of the Annex to that Decision which are accompanied by a declaration of the Chinese competent authority stating that each consignment has been subjected before dispatch to a chemical test in order to ensure that the products concerned do not present a danger to human health. That test is to be carried out, in particular, with a view to detecting the presence of chloramphenicol and nitrofuran and its metabolites. (3) The Chinese competent authority has provided an appropriate residue monitoring plan for honey intended for export to the Union. That plan has been approved by Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (3). (4) Honey and royal jelly are currently included in the list set out in Part II of the Annex to Decision 2002/994/EC. Propolis and bee pollen are products that also originate from apiculture and, given the specificities of the production process for those animal products, the risks to animal or public health posed by them is minimal. In addition, appropriate safety guarantees for those products are provided by the residue monitoring plan for honey intended for export submitted by China and approved by Decision 2011/163/EU. Propolis and bee pollen should therefore be included in the list of products set out in Part II of the Annex to Decision 2002/994/EC and that Decision should be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Part II of the Annex to Decision 2002/994/EC, the following indent is added:  propolis and bee pollen. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 August 2012. For the Commission John DALLI Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. (2) OJ L 348, 21.12.2002, p. 154. (3) OJ L 70, 17.3.2011, p. 40.